Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS dated 04/30/2018 and listing [Setsuda; Nobuyuki] contained a typo in the document no. A newly annotated/attached IDS/1449 now contains the correct document number [Setsuda (US2016/0303736A1)].

Allowable Subject Matter
Claims 1, 4-5, 7-16, 18-24 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of Nishio (US 2008/0094643 A1) teaches scanning of a variable surface profile (curved part), where in summary the scanning method detects and avoids steep slopes/edges and scans only flat segments so as to maintain a constant offset/angle for quality scans. This is shown by clusters of scan points made from left to right in fig. 60 of the same art. In contrast, the instant claims are directed to first and second plurality of points which are selected as a scan path which intersects the groups of points (i.e., the curved part edges are avoided, analogous to only scanning into or out of the page of Nishio's fig. 60). In summary, this means that rather than traversing any steep slopes the scan path instead runs parallel to them along relatively flat portions of the scanned part.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339. The examiner can normally be reached M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN D. ARMSTRONG/
Examiner



/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645